Citation Nr: 0514033	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a 
thoracic spine injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to August 
1969 and on active duty for training on January 14, 1978, to 
January 28, 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and August 2004 rating decisions of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the June 2003 rating decision, the 
RO denied service connection for residuals of a cervical 
spine injury and residuals of a thoracic spine injury.  In 
the August 2004 rating decision, the RO denied service 
connection for post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that the veteran was scheduled to have a 
video conference hearing before the Board on May 9, 2005, at 
the RO in Reno, Nevada.  However, a VA Form 119, Report of 
Contact, shows that the veteran had moved to St. Petersburg, 
Florida, and that he wanted his hearing to take place at the 
RO in St. Petersburg, Florida.  

The Board finds that the veteran has established good cause 
for his failure to report for the scheduled hearing.  
Therefore, the veteran is entitled to have his hearing 
rescheduled.  As a consequence, the Board must remand the 
veteran's case to the RO in Reno, Nevada, to have it transfer 
the veteran's claims file to the RO in St. Petersburg, 
Florida, for that RO to reschedule a video conference hearing 
before the Board.  



Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Transfer jurisdiction of the 
veteran's claims file from the RO in 
Reno, Nevada, to the RO in St. 
Petersburg, Florida.  

2.  Once the claims file is at the RO in 
St. Petersburg, Florida, schedule the 
veteran for a video conference hearing 
before the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


